UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

-against- MEMORANDUM
OPINION & ORDER

LATIQUE JoHNsoN, er ar
(ss) 16 Cr. 231 (PGG)

Defendants.

 

 

PAUL G. GARDEPHE, U.S.D.J.:

The Government alleges that Defendant Latique Johnson is the leader of the
“Blood Hound Brirns,” a street gang operating primarily in New York City, upstate New York,
and parts cf Pennsylvania. Johnson is charged With racketeering conspiracy and narcotics
conspiracy, two counts of assault and attempted murder in aid of racketeering, and using and
carrying a firearm in connection With the racketeering and narcotics conspiracies (SS
lndictment (Dkt. No. 418)) Trial of Johnson and two co-dei`endants - Brandon Green and
Donneil Murray m began on February 19, 2019.

Count TWo of the (SS) lndictment f one of the assault and attempted murder in
aid of racketeering charges - alleges that on January 28, 2012, Johnson shot at members of a
rival gang in a Bronx Restaurant (the “Bronx Restaurant Shooting”).l (SS Indictment (Dl<t. No.
418) 11 14) On December ll, 2018, the Government notified Johnson that it had identified the
firearm used in the Bronx Restaurant Shooting, and provided Johnson With ballistics analysis
reports prepared by New Yorl< City Police Department (“NYPD”) Detective Jonatha;n Fox.

These reports conclude e based on “toolrnark identification” analysis - that bullets collected

 

§ This same conduct is alleged as an overt act in furtherance of the racketeering conspiracy (&:me
(SS) lndictment (Dkt. No. 418)1[ ll(c))

 

from the scene of the Bronx Restaurant Shooting in January 2012 Were fired from an AK 47
semi~automatic assault rifle that Was the subject of an undercover purchase in Westchester
County. (&e_ Johnson Br. (Dkt. No. 468) at 12', Govt. Opp. Br. (Dkt. No. 483) at 26~27)

J'ohnson moved irwin limmth to preclude Detective Fox’s testimony in its entirety or,
in the alternative, from offering an opinion that the ballistics evidence he analyzed Was fired

from the AK 47 assault rifle.2 (Johnson Reply Br. (Dkt. No. 490) at 27‘, Feb. 27, 2019 Trial Tr.

 

2 The relief Johnson seeks has been a moving target On January 1 l, 2019, Johnson moved i_n
limine to preclude toclmark evidence or, in the alternative, for a Daubert hearing, on the ground
that toolmark identification is unreliable (Johnson Br. (Dkt. No. 468) at 13). ln his reply brief,
however, Johnson states that he only asks the Court to “limit Detective Fox’s testimony to a
factual description of the method he applied and his observations of similarities and differences
he found between sets of ballistics.” (Johnson Reply Br. (Dkt. No. 490) at 27) Prior to the
Fehruary 27, 2019 Daubert hearing, this Court sought clarification as to the relief Johnson seeks
concerning Detective Fox’s proposed testimony:

The Court: l also Want to understand what Johnson’s counsel’s principal concern is about the
ballistics evidence at this point in time. So We started out With a generalized attack on
toolmark evidence, but l think it has morphed into an effort by .lohnson’s counsel to persuade
me to cabin the opinions that Detective Fox can offer. ls that thre We are at?

l\/lr, Spilke: l think that’s right, your Honor.

'l` he Court: So the defense is not attacking the broader concept of Whether toolmark
identification evidence should be admitted but, rather, the nature of the opinion that the
expert can offer . . . and the degree of certainty that he can express about Whether there is a
match or not?

Mr. Spilke: That’s correct. l

(Feb. 27, 2019 Trial Tr. at 849-50) After the Daubert hearing, the Court inquired again about the
relief Johnson is seeking, and Johnson’s counsel reaffirmed that “it’s permissible for Detective
FoX to point out the similarities . . . and dissimilarities that he found, and to describe how he
came to find [them],” but that Johnson seeks an order precluding the detective from opining that
the ballistics evidence came from a particular Weapon. (l_d. at 981-82)

On l\/larch 1, 2019, however, Johnson’s counsel c‘renevv[ed] [Johnson’s] request to preclude
Detective Fox’s testimony in its entirety.” (l\/lar. 1, 2019 Johnson Ltr. (Dkt. No. 550)`at 1)

2

 

at 981-82; Mar. l, 2019 Johnson Ltr. (Dkt. No. 550) at 1) Johnson’s motion relies primarily on
scientific reports published in 2008, 2009, and 2016.

On February 27, 2019 - in the midst of trial f this Court conducted a QM
hearing concerning the methodology Detective Fox employed to analyze the toolmark evidence
in this case. For the reasons stated belovv, Johnson’s motion to exclude Detective Fox’s
testimony Will be denied.

BACKGROUNI)
I. DETECTIVE FOX’S INITIAL ANALYSIS

About one month after the Bronx Restaurant Shooting, Detective Fox analyzed
bullets, bullet fragments, and cartridge casings recovered from the crime scene. His findings are
Set forth in a February 28, 2012 report (_S‘@ GX 610) Detective Fox concludes that (1) thirteen
7.62 x 39 mm. caliber cartridge casings collected from the scene Were discharged from the same
firearm; (2) four bullets and bullet fragments Were discharged from the same tirearm; and (3) the
relationship between these four bullets and four other bullets recovered from the scene cannot be
conclusively determined While these bullets share the same “class characteristics, [there are]
insufficient individual characteristics for identification.” (Li)

ln an October 18, 2018 letter to Def`endants, the Governrnent disclosed that
Detective Fox Would testify as a ballistics expert, and Would “explain the basics of firearms
analysis and ballistics comparison, and the process by Which firearms analysis and comparison
reports are prepared and maintained in the normal course of the [NYPD] F[irearm] A{nalysis]
S[ection]’s business.” The Governrnent further disclosed that Fox Would “testify that . . . the
7.62 caliber shell casings and bullet fragments collected from the .`1 anuary 28, 2012 shooting

Were fired by one gun; and . . . 7.62 caliber shell casings such as the ones collected from the

 

January 28, 2012 shooting are used in semi-automatic assault rifles.” (Oct. 18, 2018 Govt. Ltr.
(Dkt. No. 483-1) at 3) Johnson did not object to this anticipated testimony (Johnson Br, (Dkt.

No. 468) at 12 n.l)

II. UNDERCOVER PURCHASE OF ASSAULT RIFLE ALLEGEDLY USED A'I`
THE BRONX RESTAURANT SHOOTING, AND SUBSE()UEN’I` DISCLOSURES

On Septernber 25, 2013 w more than a year and a half after the Bronx Restaurant
Shooting - an undercover officer of the Westchester County Police Department purchased an
AK 47 semi-automatic assault rifle from Parrish Powell. (_S_e_e Jan. l4, 2019 Govt. Ltr. (Dkt. No.
472) at 1) Powell - also known as “Scrams” a is a former member of the Blood Hound Brims.
(Li) According to the Government, the undercover purchase “Was not part of the instant case or
investigation, and Was previously unknown by the NYPD or the agents and AUSAS investigating
[Johnson’s case].” (l;d;)

Povvell Was arrested on October 28, 20l3, and later pled guilty to felon-in-
possession, in violation of 18 U.S.C. § 922(g)(1). (S_ee_ l3 Cr. 927 (KMK) (Dec. 3, 2013 Minute
Entry)‘, lnformation, 13 Cr. 927 (KMK) (Dkt. No. 5)) The information to Which Powell pled
guilty charged that he had possessed “a loaded semi-automatic 7.62/39 mm rifle and
ammunition.” §§ lnformation, 13 Cr. 927 (KMK) (Dkt. No. 5)) Powell told law enforcement
after his arrest that he “had purchased the firearm from an Arab man.” (Jan. 14, 20l9 Govt. Ltr.
(Dkt. No. 472) at 2 n.l) At sentencing, Powell stated that he “knew of the firearm’s
availab[ility] because people in M[t]. Vernon talked about another person Want[ing] to sell it for
fairly cheap.” (_S_e_e 13 Cr. 927 (Kl\/IK) Def. Br. (Dkt. No. 8) at 6)

ln September 2018, five years after the undercover buy that led to Powell’s arrest,
“a cooperating Witness [in the instant case] told the Government about a rumor that ‘Scrams’ . . .

had sold an AK-47 to law enforcement, and that the gun Was the same one used by Johnson

 

during the [Bronxl Restaurant Shooting.” (Jan. 14, 2019 Govt. Ltr. (Dkt. No. 472) at 1) The
Government obtained the Weapon from the Westchester County Police Department, and then
provided it to the NYPD for purposes of conducting ballistics tests. (I_d. at l-2)

Detective Fox received test fires of the AK-47 assault rifle obtained from the
Westchester County Police Department and compared cartridges casings and bullets from the test
fires to the cartridge casings, bullets, and bullet fragments that are the subject of his February 28,
2012 ballistics report. (§§§ Feb. 27, 2019 Trial Tr. at 902)

On December 5, 2018, Detective Fox issued a microscopic analysis report
concerning his findings (§e_e GX 61l) Detective Fox concludes that the cartridge casings
produced from the test fires Were “discharged from the SAME tirearm” as the thirteen cartridge
casings recovered from the scene of the Bronx Restaurant Shooting, “based on the observed
agreement of their class characteristics and sufficient agreement of their individual
characteristics.” (l_d.) (emphasis in original)

Detective Fox further concludes that the bullets produced from the test fires Were
“discharged from the SAME firearm” as the four bullets and bullet fragments 4 discussed in his
February 28, 2012 report f that Were fired from the same Weapon. Detective Fox’s opinion is
“based on the observed agreement of their class characteristics and sufficient agreement of their
individual characteristics.” (L&)

Finally, as to the four bullets designated as “lNCONCLUSlVE” in Detective
Fox’s February 28, 2012 report, Detective Fox found that there Was “agreement of their class
characteristics but insufficient agreement or disagreement of their individual characteristics to

either identify or eliminate the items [as] having been discharged from the same firearm.” (I_d.)

 

Detective Fox provided his December 5, 2018 report to the Government on
December 6, 2018. (Jan. 14, 2019 Govt. Ltr. (Dkt. No. 472) at 2) The Government provided the
new ballistics report to lohnson on December 11, 2018, along With documents concerning
Parrish Powell’s arrest (L¢) On December 28, 2018, Johnson “requested further discovery as to
Detective Fox" from the Government. (Johnson Br. (Dkt. No. 468) at 12)
On January 6, 2019, the Government provided Johnson With an amended

summary ofDetective Fox’s anticipated testimony This summary states:

The Government expects that Det. Fox will testify about (i) his training,

qualifications, and experience in the field of firearms and ballistics examination',

(ii) the foundations of the field of firearms and ballistics examination, including

the operation of firearms, the effects of the manufacturing process on firearms and

ballistics evidence, toolmark identification, and use of the comparison

microscope; (iii) his opinions regarding the ballistics evidence collected from the

January 28, 2012 shooting and the Norinco 7.62 caliber semi-automatic rifle, and

(iv) the basis for his opinions, Which includes the application of his training and

experience to the results of a microscopic examination and comparison of

toolmarks and ballistics impressions on the evidence.
(§e§ Jan. 6, 2019 Govt. Ltr. (Dkt. No. 483-1) at 5) The Govemment also provided Johnson With
(1) copies of Detective Fox’s February 28, 2012 and December 5, 2018 reports, Which had been
produced to Johnson previously; (2) copies of Detective Fox’s underlying notes and
documentation of his analysis‘, and (3) Detective Fox’s testimony in United States v. White, No.

17 cR. err (Rws). rr_a. ar 5-6)

III. JOHNS()N’S MOTION TO PRECLUDE. -OR
LIMIT DETECTIVE FOX’S TESTIMONY

On January 11, 2019, Johnson moved to preclude Detective Fox’s testimony
(_S_e§ Johnson Br. (Dkt. No. 468)) Johnson’s counsel subsequently acknowledged that “no court
has excluded toolmark evidence in its entirety,” however, and clarified that Johnson only sought

to “limit Detective Fox’s testimony to a factual description of the method he applied and his

 

 

observation of similarities and differences he found between sets of ballistics.” (.lohnson Reply
Br. (Dkt. No. 490) at 26-27) As discussed above, Johnson’s counsel confirmed before and after
the QaLerj hearing that Johnson was not seeking complete preclusion of Detective Fox’s
testimony Johnson nonetheless subsequently moved to preclude Detective Fox’s testimony in
its entirety (E l\/Iar. 1, 2019 Johnson Ltr. (Dkt. No. 550) at l)

DISCUSSION
I. LEGAL S'I`ANDARD

Whether expert testimony should be admitted is a matter committed to the trial

judge’s “broad discretion.” Boucher v. U.S. Suzuki Motor Corp., 73 F.3d 18, 21 (2d Cir. 1996)
(citations omitted). Under Federal Rule of Evidence 702,

[a] witness who is qualified as an expert by knowledge, skill, experience, training,
or education may testify in the form of an opinion or otherwise if:

(a) the expert’s scientific, technical, or other specialized knowledge will
help the trier of fact to understand the evidence or to determine a fact in
issue;

(b) the testimony is based on sufficient facts or data;

(c) the testimony is the product of reliable principles and methods; and

(d) the expert has reliably applied the principles and methods to the facts
of the case.

Fed. R. Evid. 702.

in Daubert v. Merrell Dow Pharmaceuticals, lrrc., the Supreme Court instructed
that Rule 702 imposes a “gatekeeping” responsibility on trial courts to “ensure that any and all
scientific testimony or evidence admitted is not only relevant, but reliable.” Bubert, 509 U.S.
579, 589, 597 (1993). “Rule 702 is not limited to admissibility of scientific evidence alone, but
also governs ‘technical’ or ‘specialized’ evidence which, by necessity, does not meet the rigors

of scientific analyses,” and a district court’s gatekeeping responsibility under Daubert extends to

7

 

such non-scientific testimony as well. United States v. Willock, 696 F. Supp. 2d 536, 569 (D.
Md. 2010) (citing Kumho Tire Co. v. Carrnichael, 526 U.S. 137, 141 (1999); United States v.
By@, 663 F. Supp. 2d 1170, 1173-74 (D.N.l\/l. 2009)), affd sub nom. United States v.
l\/iouzone, 687 F.3d 207 (4th Cir. 2012).

“Per mullen and its progeny, a court’s Rule 702 inquiry involves the assessment
of three issues: (1) the qualifications of the expert, (2) the reliability of the methodology and
underlying data employed by the expert, and (3) the relevance of that about which the expert
intends to testify” Washington v. Kellwood Co., 105 F. Supp. 3d 293, 304 (S.D.N.Y. 2015)
(citations omitted). The party seeking to introduce expert testimony bears “the burden of
establishing by a preponderance of the evidence that the admissibility requirements of Rule 702

are satisfied.” United States v. Williams, 506 F.3d 151, 160 (2d Cir. 2007) (citations omitted).

 

“[W]hether a purported expert is qualified under Rule 702 is an inquiry to be
resolved prior to all others.” Washington, 105 F. Supp. 3d at 304 (citations omitted). “Whether
a proposed expert has the requisite qualifications depends on his or her educational background,
training, and experience in the tield(s) relevant to the opinions he or she seeks to give.” S.E.C. v.
:QM, 950 F. Supp. 2d 666, 674 (S.D.N.Y. 2013).

In assessing reliability, “the district court must focus on the principles and
methodology employed by the expert, without regard to the conclusions the expert has reached
or the district court’s belief as to the correctness of those conclusions.” Amorgianos v. Nat’l
R.R. Passenger Cor:p., 303 F.3d 256, 266 (2d Cir. 2002). ln determining whether the expert’s
opinion is reliable, a trial court should consider, i_rrte_r gha, “the theory’s testability, the extent to
which it ‘has been subjected to peer review and publication,’ the extent to which a technique is

subject to ‘standards controlling the technique’s operation,’ the ‘known or potential rate of -

 

error,’ and the ‘degree of acceptance’ within the ‘relevant scientific community.”’ United States
v. Romano, 794 F.3d 317, 330 (2d Cir. 2015) (quoting Qaub__ert, 509 U.S. at 593-94). The
inquiry is a “flexible one,” however, and there is no “definitive checklist or test” for determining
the reliability of expert testimony l_d_. (internal quotation marks and citations omitted). lndeed,
“Daubert’s list of specific factors neither necessarily nor exclusively applies to all experts or in
every case.” Kumho Tire, 526 U.S. at 141. “As the Supreme Court has explained, ‘[v]igorous
cross-examination, presentation of contrary evidence, and careful instruction on the burden of
proof are the traditional and appropriate means of attacking shaky but admissible evidence.”’
Amorgianos, 303 F.3d at 267 (quoting DLb_eg, 509 U.S. at 596).

Finally, a trial court must consider whether the expert’s testimony will assist the
jury “This inquiry looks primarily to whether the testimony is relevant.” 523 lP LLC v.
CureMD.Com, 48 F. Supp. 3d 600, 644 (S.D.N.Y. 2014) (citation omitted). “Evidence is
relevant if: (a) it has any tendency to make a fact more or less probable than it would be without
the evidence', and (b) the fact is of consequence in determining the action.” Fed. R. Evid. 401 . "
II. DETECTIVE FOX’S OUALIFICATIONS

lt is undisputed that Detective liox is qualified to offer expert testimony c
concerning ballistics analysis Detective Fox has been a member of the NYPD for twenty-one
years, and has worked in the NYPD’s Firearms Analysisl Section since July 2004. (§e§ Feb. 27,
20l 9 Trial Tr. at 889) Firearms examiners in this unit test-fire firearms recovered by law

enforcement to determine if the firearms are operable, and microscopists microscopically

 

examine ballistics evidence such as bullets and cartridge casings to determine whether such
items were fired from the same firearm.3 (lg at 890) l

After a six-month training program, Detective Fox became a firearms examiner in
the Firearms Analysis Section. After 18 additional months of training, he became a
microscopist. (@ at 890-9l) During the latter period, Detective Fox was trained in the
standards of toolmark identification promulgated by the Association of Fir‘earm Toolmar'k
Examiners (“AFTE”). (L) This training addressed, i_r_r@ a_lig, “how firearms were
manufactured with particular tools, how the tools marked on those types of particular firearms,
and how the characteristics from those tools were repeated and how to identify those individual
characteristics.” (ch at 891) Detective Fox has also passed numerous competency and
proficiency tests related to firearms examination and toolmark identification (I_d. at 898-900)

Detective Fox has analyzed thousands of firearms and thousands of bullets, bullet
fragments, and shell casings in his career. (l_ch at 900) He has testified in court as a ballistics
expert approximately 400 times. (Li) The Court concludes that Detective Fox is well qualified,
by virtue of his training and exper'ience, to offer testimony as a ballistics expert
III. TOOLMARK IDENTIFICATION

A. Overview

“Toolmarks” are marks “generated when a hard object (tool) comes into contact

with a relatively softer object” ~ as, for example, “When the internal parts of a firearm make

contact with the brass and lead that comprise ammunition.” (National Research Council of the

 

3 Although Detective Fox distinguishes between “firearms e_xaminers” and “microscopists” (g;e
Feb. 27, 2019 Trial Tr. at 890), judicial opinions and scientific literature concerning toolmark
identification evidence commonly refer to “microscopists” as “firearms .examiners.” This Court
adopts that approach here.

10

 

National Academies, Strengthening Forensic Science in the United States: A Path Forward
(2009), available gt https://www.ncjrs.gov/pdffiles1/nij/grants/22809l .pdf (“2009 NRC Report”)
at 150) “The marks left by an implement . . . depend largely on the manufacturing processes -
and manufacturing tools 4 used to create or shape it.” (l_d:) Toolmark identification “is a
discipline that is concerned with the matching of a toolmark to the specific tool that made it,”
United States v. `Otero, 849 F. Supp. 2d 425, 427 (D.N.J. 2012), a@L 557 F. App’x 146 (3d Cir.
2014), and the subset of toolmark analysis focused on firearms is concerned with matching the
marks that are transferred to the surface of ammunition - bullets or cartridge casings - when a
firearm is discharged to a specific firearm

Because “[m]anufacturing tools experience wear and abrasion as they cut, scrape,
and otherwise shape metal,” the theory developed that “any two manufactured products - even
those produced consecutively with the same manufacturing tools - will bear microscopically
different marks,” (2009 NRC Report at 150) This theory provides the basis for firearms
examiners’ efforts to match toolmarks found on ammunition to specific firearms: “[f]irearms
and toolmark examiners believe . . . that ‘individual characteristics’ of toolmarl<s may be
uniquely associated with a specific tool or firearm and are reproduced by the use of that tool and
only that tool.” (L; gee alj National Research Council of the National Academies, §g§iLc
lmggi_ng (2008), available §§ https://www.nap.edu/read/ 12162/chapter/ l (“2008 NRC Report”) at
46 (“’l`he underlying theory of firearms identification depends critically on manufacturing
processes, positing that the tools used to form component parts wear with use so that each part

may share the same gross features[,] yet differ in microscopic (and, presumably, individual)

Ways.”))

11

 

As Detective Fox testified, the premise for “what we [microscopists] do” is “that
the tools that are used to manufacture . . . firearms leave marks on the inside of the firearms that
are unique to that particular tool. When the tools from manufacturing firearms . . . leave those
marks, those marks are unique to that particular firearm after the tool comes in contact with the
firearm.” (Feb. 27, 2019 Trial 'l`r. at 891)

When a semi-automatic assault rifle such as the AK-47 at issue here is fired, the
cartridge - which contains the shell casing, bullet, propellant, and primer - comes into contact
with the firearm’s breech face and firing pin. (ld.m at 892, 893-94) The breech face “is the area
where the cartridge casing rests.” (l_do_. at 894; g also United States v. Green, 405 F. Supp. 2d
104, l 10 n.9 (D. Mass. 2005) (the breech face is “the inside rear of a gun, where the bullet rests
prior to being fired.”; United States v. l\/lonteiro, 407 F. Supp. 2d 351, 360 (D. Mass. 2006) (the
breech face is “a flat surface behind the cartridge case against which the cartridge case is
pushed” when a firearm is discharged)). “Generally, in the middle of the bre[e]ch face, [there is]
an aperture or a hole” (Feb. 27, 2019 Trial Tr. at 894) where the firing pin -» “a very hard steel
rod that can be forced to protrude from the breech [face],” Ullmgck, 696 F. Supp. 2d at 556
(citation omitted) - “comes through when you press the trigger [of'_| the firearm.” (Feb. 27, 2019
Trial Tr. at 894). “[W]hen the firing pin goes through that aperture, it strikes the back of the
primer,” starting a chemical reaction that both “forc[es] the bullet out of the barrel and . . .
forc[es] the cartridge to come rearward,” and “slam up against the bre[ejch face of that particular
firearm.” (ch) By virtue of this contact, the firing pin and breech face impress toolmarks on the
cartridge casing. (ch at 894-95)

The barrel of a semi-automatic rifle also leaves marks on a bullet as it passes

through the barrel. Firearms manufacturers produce gun barrels that contain raised and lowered

12

 

ridges a “lands” and “grooves” - that cause bullets to spiral and travel more accurately to the
target. (Ld. at 895) “[W]hen the bullet is traveling through those lands and grooves . . . marks on
the inside of the barrel . . . will then be ieft on the bullet as it leaves the firearm.” (ch at 895~96;

§§ also United States v. Diaz, No. 05 Cr. 162 (WHA), 2007 WL 485967, at *1 (N.D. Cal. Feb.

 

12, 2007) (“The barrel of a gun is manufactured to impart a twist on the bullet as it travels, to
ensure firing accuracy. The inside of a gun barrel is imprinted with cuts running the length of
the barrel. The cuts within the barrel are called ‘grooves’ and the raised surfaces are called
‘lands.’ Those rifling characteristics create marks on the bullet as it travels down the barrel. The
raised lands cut into the surface of the bullet Likewise, the bullet surface expands to fill the
recessed grooves. The corresponding impressions left on the bullet as it travels through the
barrel are depressed ‘land impressions’ and raised ‘groove impressions.”’)

Toolmark identification theory does not posit that ali toolmarks are unique.
Detective Fox testified that toolmarks caused by the direction or number of lands and grooves in
a firearm’s barrel are “class” rather than “individual” characteristics Similarly, the caliber of a
bullet is a “class characteristic” that is “predetermined by the gun manufacturer.” While a match
between ballistics evidence and a particular firearm cannot be premised on “class
characteristics,” a match can be ruled-out on the basis of class characteristics (l_d. at 896-97)
“Individual characteristics,” by contrast, “ar'e the unique characteristics left behind from [a]
[manufacturing] tool.” (LA at 897; §e_e gl§g 2009 NRC Report at 152 (“individual
characteristics” refer to those “fine microscopic markings and textures that are said to be unique
to an individual tool or firearm”); United States v. Sebbern, No. 10 Cr. 87 (SLT), 2012 WL

5989813, at *4 (E.D.N.Y. Nov. 30, 2012) (individual characteristics are “produced in the

13

 

manufacturing process by the random imperfections of tool surfaces . . . and by use of and/or
damage to the gun post“manufacture” (quoting Qt§@, 849 F.Supp.2d at 427))

Detective Fox testified that these unique or “individual characteristics” are caused
by the tools used to manufacture firearms. These tools “have sharp edges, and when these edges
come into contact with the metal” on the various parts of the firearm the tools are shaping »~ such
as the barrel, breech face, and firing pin a the metal “causes th[e] tool[s] to change,” such that
the marks a particular tool leaves differs slightly from firearm to firearm. (I_d; at 897-98) In his
work with the NYPD’s Firearms Analysis Section, Detective Fox determines whether particular
ballistics evidence was fired from a particular firearm by comparing individual characteristics
under a microscope

The methodology by which Detective Fox conducts toolmark analysis has been
propounded by the Association of Firearm Toolmark Examiners. (Ld_l at 890-91) AFTE’s
standards are “the field’s established standard{s].” United States v. Ashburn, 88 F. Supp. 3d 239,
246 (E.D.N.Y. 2015) Accordingly, the cases that have discussed toolmark identification
evidence have focused on the AFTE methodology Detective Fox employs n

B. Detective Fox’s Methodclogy

Generally, the first step in evaluating whether ballistics evidence recovered from a
crime scene was discharged from a particular weapon is to test-fire the weapon using the same
kind of ammunition as the ammunition recovered The two sets of ballistics are then compared
E l\/lonteiro, 407 F. Supp. 2d at 361 (D. Mass. 2006). Detective Fox explained that when he
prepared his December 5, 2018 report, he “received test fires” ~ performed by a different
firearms examiner ~ “from a semiautomatic Norinco rifle that [Detective Fox] used to compare

to the evidence in this case.” (Feb. 27, 2019 Trial Tr. at 902) That evidence consisted of the “13

14

 

cartridge casings and various pieces of fired bullets and bullet fragments” recovered from the
scene of the Bronx Restaurant Shooting. (ld)

The toolmark analysis “begins with an evaluation of class characteristics of the
bullets and casings.” (President’s Council of Advisors on Science and Technology, Forensic
Science in Criminal Courts: Ensuring Scientific Validitv of Feature-Comparison Methods
(2016), available at
https://obamawhitehouse.archives.gov/sites/default/files/microsites/ostp/PCAST/pcastgforensic_
science_report_final.pdf (“PCAST Report”) at 11) The class characteristics for discharged
bullets include the weight or caliber of the bullet, and the number, twist, and width of the lands
and grooves. D_iag, 2007 WL 485967, at *2. The class characteristics for cartridge casings
include caliber, type of breech face marks (parallel, arched, smooth, granular, or circular), and
type of firing pin marks (circular, rectangular, or elliptical). ch

Detective Fox testified that he performed this “preliminary investigation” when he
began his analysis of the ballistics evidence in 2012. Detective Fox determined the class
characteristics of the ballistics evidence - including the caliber of the cartridge casings and
bullets, the twist of the rifling, the color of the cartridge casing and primer, and the type of
breech face and firing pin marks ~ and listed these characteristics on a microscopy worksheet
included in his February 28, 20l2 report (Feb. 27, 2019 Trial Tr. at 904-06) Detective Fox
determined that the cartridge casings “all had the same class characteristics”; for example, the
casings all reflected that they had been fired from a Weapon with a hemispherical firing pin and
granular breech face. (Ld at 907).

Where ballistics evidence shares the same class characteristics, the microscopist

will go on to examine the ballistics evidence under a comparison microscope. This device

15

 

permits the examiner to view two pieces of ballistics evidence under a microscope
simultaneously (2009 NRC Report at 152) Detective Fox testified that in February 2012 - after
determining that the cartridge casings he was analyzing had the same class characteristics a he
examined the ballistics evidence under a comparison microscope “to try to determine if they
were fired from the same firearm based on the individual characteristics.” (Feb. 27, 2019 Trial
Tr. at 907) Detective Fox followed the same procedure in performing his December 2018
analysis comparing the crime scene evidence to the test fires from the AK 47 semi»automatic
assault rifle. (ld)

Detective Fox testified that the comparison microscope “is essentially two
microscopes that[] [are] combined through an optical bridge that allows [the examiner'] to look at
two different pieces of evidence at the same exact time,” which “allows [the examiner] to bring
each cartridge casing into view with each other; and, by doing so, . . . microscopically examine
the individual characteristics to see if those individual characteristics match each-other.” (§gL at
908) The comparison microscope has a “line of demarcation” - a black line that separates the
two pieces of evidence under examination For example, two different cartridge casings can be
aligned on opposite sides of the “line of demarcation,” so that they “essentially look[l like one
cartridge casing.” (l_d_. at 908-09) The demarcation line can be adjusted vertically or laterally,
thus permitting the examiner to view different parts of the cartridge casings aligned in this
fashion. The objective is to determine whether the individual characteristics on two casings “line
up” with one another. (I_d. at 909)

When Detective Fox determines that the individual characteristics of two casings
or bullets match, he is required to photograph these microscopic images. He “rnust take a photo

of any comparisons that [he] ma{k]e[s} that are positive,’5 in accordance with the accreditation d

16

 

requirements for the NYPD laboratory (l"d“. at 907-08) l\/licroscopists are required to take such
photographs “so that if a qualified examiner w[ere] to reexamine [another’s] case[,] . . . he could
have an idea of what [the first examiner] was looking at and what [he] was compar‘ing.” (I_d. at
908)

Detective Fox’s February 28, 2012 and December 5, 2018 reports include such
photographs (GX 610 at 7', GX 611 at 6-7) For example, his December 5, 2018 report includes
a photograph showing a test-fired cartridge casing from the AK 47 senn-automatic assault rifle
aligned with a cartridge casing recovered at the scene of the Bronx Restaurant Shooting.

(ldm.) Detective Fox directed the Court’s attention to a firing pin impression “towar'ds the top of
the indent” shown in the photograph. Clearly visible in this photograph were parallel lines, or
striations, from the two cartridge casings that aligned with one another. (Feb. 27, 2019 Trial Tr.
at 910)

The AFTE method of firearm toolmark identification “enables opinions of
common origin to be made when the unique surface of two toolmarks are in ‘sufficient
agreement.”’ (B PCAST Report at 60 (quoting Association of Firearm and Tool l\/lark
Examiners, Theorv of ldentification as it Relates to Tool Marks: Revised, 43 AFTE J. 287
(2011)) According to AFTE, “sufficient agreement”

is related to the significant duplication of random toolmarks as evidence by the
correspondence of a pattern or combination of patterns of surface contours.
Significance is determined by the comparative examination of two or more sets of
surface contour patterns comprised of individual peaks, ridges, and furrows.
Specifically, the relative height or depth, width, curvature and spatial relationship
of the individual peaks, ridges and furrows within one set of surface contours are
defined and compare[d] to the corresponding features in the second set of surface
contours. Agreement is significant when the agreement in individual
characteristics exceeds the best agreement demonstrated between toolmarks known
to have been produced by different tools and is consistent with agreement

demonstrated by toolmarks known to have been produced by the same tooi. The
statement that “sufficient agreement” exists between two toolmarks means that the

17

 

agreement of individual characteristics is of a quantity and quality that the
likelihood another tool could have made the mark is so remote as to be considered
a practical impossibility

AFTE acknowledges that “[c]urrently the interpretation of
individualization/identification is subjective in nature,” although “founded on scientific
principles and based on the examiner’s training and experience.” id

The “sufficient agreement” standard governs Detective Fox’s microscopic
analysis: “[_l}f 1 find that l have sufficient agreement of individual characteristics, l can say that
two items were fired from the same firearm.” (Feb. 27, 2019 Trial Tr. at 908-09) On cross-
examination, Detective Fox resisted articulating the “sufficient agreement” standard in definitive,
quantitative, and objective terms. (§Ll egg id_. at 948-951) He did, however, offer certain
limiting principles

For example, in discussing the “Cl\/IS” theory of toolmark identification _ in
which he is also trained - Detective Fox explained that CMS “tr[ies] to put a quantitative
measure on comparing bullets to each other or striated evidence or other evidence that ha[s]
striated marks.” (L at 915) Under the CMS theory of toolmark identification, ballistics
evidence can be matched to a particular firearm where there are “six consecutive matching
individual characteristics or six matching lines” on a particular impression, or “two areas of
three” matching lines on a particular impression (ch) Detective Fox regards the Cl\/lS threshold
for determining a match as insufficiently rigorous (l_d_. at 916) Accordingly, Detective Fox will
not linda “match” based solely on individual characteristics observed at one point on a casing or

bullet, such as the firing pin impression described above. lnstead, Detective Fox will look at

18

 

multiple impressions; at each impr'ession, “everything should mark the same exact way one after
another.” (ldL at 917)
IV. THE SCIENTIFIC EVIDENCE CITEI} BY JOHNSON

Johnson argues that (1) there is no empirical basis for the claim 4 central to
toolmark identification h that individual firearms leave unique marks on bullets and cartridge
casings; (2) toolmark identification experts’ opinions are impermissibly subjective, because there
are no meaningful standards by which ballistics examiners determine whether there is a “match”
between toolmarks; and (3) the error rate for toolmark examination is unl<nown. (Johnson Reply
Br. (Dkt. No. 490) at 5-22) in support of these arguments, Johnson relies primarily on the 2008
National Research Council Report, Ballistic lmaging, available a_t
https://www.nap.edu/read/l 2162/chapter/1; the 2009 National Research Council Report,
Strengthening Forensic Science in the United States: A Path Forward, available a_t
https://www.ncjrs.gov/pdffilesl/nij/grants/22809l .pdf; and the 2016 report of the President’s
Council of Advisors on Science and Technology, Forensic Science in Criminal Courts: Ensuring
Scientific Validitv of Feature-Comparison l\/lethods (2016), available a_t
https://obamawhitehouse.archives.gov/sites/default/files/microsites/ostp/PCAST/pcast_forensic_
seience_r'eportifinal.pdf. As discussed below, these reports challenge, to varying degrees, the
scientific basis for toolmark identification analysis

A. The Scientit`ic literature
Beginning in 2008, with the National Research Council’s publication of its

Ballistic lmaging report, toolmark identification analysis came under scrutiny in scientific

19

 

literature Although the 2008 NRC Report addresses ballistic imaging and not toolmark
identification,4 the report highlights the subjective nature of a firearms examiner’s analysis

The purpose of the 2008 NRC Report was to assist the federal government in
determining whether to establish a nationwide database of images of bullets fired from newly
manufactured weapons so that ballistics evidence recovered from crime scenes could be matched
against images in the database. As discussed above, however, ballistic imaging and toolmark
identification analysis involve different techniques and serve different functions and the authors
of the 2008 NRC Report make clear that their study “is neither a verdict on the uniqueness of
firearms-related toolmarks generally nor an assessment of the validity of firearms identification
as a discipline.” (ch at 18 (emphasis in original); §§ al_sQ ii at 20 (“|Tlhe proposal for this
study explicitly precluded the committee from assessing the admissibility of forensic firearms
evidence in court, either generally or in specific regard to testimony on ballistic imaging
comparisons . . . [W]e do not in any way offer a'determination of whether ballistics evidence
should or should not be admissible in court proceedings.”) (emphasis in original)).

Although the 2008 NRC Report makes clear that it is not addressing the reliability
of toolmark evidence for purposes of court proceedings the report highlights the subjective
nature of the firearms examiner’s inquiry: “Firearms identification ultimately comes down to` a
subjective assessment[;] specifically, a subjective probability statement[.]” (lj_. at 54)

Mor'eover, the report casts doubt on whether toolmark analysis is susceptible to objective,

 

4 'Ballistic imaging involves a comparison of computerized images of bullets and cartridge
casings, while toolmark identification involves direct microscopic comparison of toolmarks
(S_e§ 2008 NRC Report at 11) Moreover, the ballistic imaging database proposals discussed in
the 2008 NRC Report were “tools for search,” rather than a means of verification Accordingly,
the report’s focus is on “the question of whether ballistic imaging technologies perform reliably
as a search tool to assist human examiners,” and not on_the reliability of toolmark evidence
generallyl (l_d_. at 20) '

20

 

quantitative standards: “[T]her‘e is an incredible amount of difficulty attached to the
development of a statistical basis for evidence evaluation in forensic fields like firearms
examination.” (L (internal quotation marks and citation omitted)) ln the firearms identification
context, “derivation of an objective, statistical basis for rendering decisions is hampered by the
fundamentally random nature of parts of the firing process The exact same conditions . . . do
not necessarily apply for every shot from the same gun.” (1$ at 55)

The 2008 NRC Report also questions a basic assumption underlying the firearms
identification discipline: that individual firearms produce unique toolmarks that can be traced
back to a specific weapon The report states that “[u]nderlying the specific tasks with which the
committee was charged is the question of whether firearms-related toolmarks are unique: that is,
Whether a particular set of toolmarks can be shown to come fi'om one weapon to the exclusion of
all others Very early in its work this committee found that this question cannot now be
definitively answered.”5 (l_d. at 3') indeed, the 2008 NRC Report goes on to state that “[t]he
validity of the fundamental assumptions of uniqueness and reproducibility of firearms-related
toolmarks has not yet been fully demonstrated . . . A significant amount-of research would be
needed to scientifically determine the degree to which firearms»related toolmarks are unique or
even to quantitatively characterize the probability of uniqueness.” (lrL at 3) The authors of the
NRC Report do acknowledge, however, that "‘the creation of toolmarks [is] not . . . so random

and volatile that there is no reason to believe that any similar and matchable mark exists on two

 

5 The authors of the 2008 NRC Report cast similar doubt on the reliability of fingerprint
evidence: “['1`]0 date, there exists no definitive proof that no two people can have identical
fingerprints Instead, the credence of fingerprint evidence rests mainly on the assertion that -
across all years in which fingerprints have been manually compared - no two people sharing the
same individualized print has yet been found.” (2008 NRC Report at 19)

21

 

exhibits fired from the same gun. The existing research . . . is more than adequate testimony to
that baseline level.” (Ld at 81)

ln 2009, the National Research Council issued a report entitled Strengthening
Forensic Science in the United States: A Path Forward. This report asserts that “the decision of
the toolmark examiner remains a subjective decision based on unarticulated standards and no
statistical foundation for estimation of error rates.” (2009 NRC Report at 153~54) Although the
authors of the 2009 NRC Repor't concede that “[i]ndividual patterns from manufacture or from
wear might, in some cases, be distinctive enough to suggest one particular source” (_ig at 154),
the authors contend that the process for making such a determination is not sufficiently “precise
and repeatable”: “Because not enough is known about the variabilities among individual tools
and guns, we are not able to specify how many points of similarity are necessary for a given
level of confidence in the result.” (Li)

Finally, in 2016, the President’s Council of Advisors on Science and Tec'hnology
issued its report, Forensic Science in Criminal Courts: Ensuring Scientific Validity of Feature
Comparison Methods. This report sharply criticizes AFTE’s “sufficient agreement” approach as
“circular” and “clearly not a scientific theory.”6 The PCAST Report characterizes the “sufficient
agreement” approach as merely “a claim that examiners applying a subjective approach can
accurately individualize the origin of a toolmark.” (PCAST Report at 60) The PCAST Report
goes on to state that while “it is not necessary that toolmarks be unique for them to provide

useful information about whether a bullet may have been fired from a particular gun[,] . . . it is

 

6 The PCAST Report defines a “scientific theory” as “a comprehensive explanation of some
aspect of nature that is supported by a vast body of evidence.” (PCAST Report at 60) (citation
omitted)

22

 

essential that the accuracy of the method for comparing [toolmarksj be known based on
empirical studies.” (Ll_. at 105) (emphasis in original).

The PCAST Report acknowledges that “[o]ver the past fifteen years, the field has
undertaken a number of studies that have sought to estimate the accuracy of examiners’
conclusions,” but asserts that “many of the studies were not appropriate for assessing scientific
validity and estimating the reliability because they employed artificial designs that differ in
important ways from the problems faced in casework.” (ch at 106) The PCAST Report
concludes that “firearms analysis currently falls short of the criteria for foundational validity,
because there is only a single appropriately designed study to measure validity and estimate
reliability.” (M at 112)

Despite these criticisms of toolmark identification analysis, the PCAST Report
makes no recommendation as to the admissibility of such evidence in legal proceedings:
“[w]hether firearms analysis should be deemed admissible based on current evidence is a
decision that belongs to the courts.” (l_d_.)

V. JUDICIAL TREATMENT OF TOOLMARK IDENTIFICATION EVIDENCE

Although this Court is aware of no decision that has outright excluded toolmark
identification evidence as unreliable, over the past fifteen years the methodology for toolmark
identification has come under increasing scrutiny in the courts

“For decades, both before and after the Supreme Court’s seminal decisions in

Daubert and Kumho Tire, admission of [toolmark identification evidence] . . . has been semi-

 

automatic; indeed, no federal court has yet deemed it inadmissible.” Monteiro, 407 F. Supp. 2d
at 364. fn the mid»20003, however, defendants began to argue that this type of evidence should

be precluded under Daubert as insufficiently reliable §:_e, §g, Diaz, 2007 WL 485967;

23

 

Monteir'o, 407 F. Supp. 2d 351; United States v. Arnett, 2006 WL 2053880 (E.D. Cal. 2006);

 

Qeer_l, 405 F‘ Supp. 2d 104; United States v. Hicks, 389 F.3d 514 (5th Cir. 2004); United States
v. Foster, 300 F. Supp. 2d 375 (D. l\/ld. 2004); United States v. Santiago, 199 F. Supp. 2d 101
(S.D.N.Y. 2002).

Some courts rejected challenges to toolmark identification evidence in cursory
fashion, noting that such evidence has been routinely admitted for decades &:_e, §g, _ll_iglt_s, 389
F.3d at 526 (“the matching of spent shell casings to the weapon that fired them has been a
recognized method of ballistics testing in this circuit for decades”); Santiago, 199 F. Supp. 2d at
111-12 (°‘The Court has not conducted a survey, but it can only imagine the number of
convictions that have been based, in part, on expert testimony regarding the match of a particular
bullet to a gun seized from a defendant or his apartment lt is the Court’s view that the Supreme
Court’s decisions in Daubert and Kumho Tire[l did not call this entire field of expert analysis
into question.").

Other courts conducted lengthy Daubert hearings in response to challenges to the
reliability of toolmark identification evidence §§e, §g, Q_Lep, 405 F. Supp. 2d at 107',
Monteiro, 407 F. Supp. 2d at 355', D_iaz, 2007 WL 485967, at *1. These courts expressed
varying degrees of concern regarding the reliability of AFTE’s methodology Compare Qmen,
405 F. Supp. 2d at 109, 114, 116, 119 (finding that firearms examiner’s standards were “either
tautological or wholly subjective,” and noting the absence of (1) data concerning error rates, and
(2) “national standards to be applied to evaluate how many marks must match,” but admitting the
evidence “reluctantly” “because of [a belief] that any other decision will be rejected by appellate
courts, in light of precedents across the country, regardless of [the judge’s] findings”) and

l\/lonteiro, 407 F. Supp. 2d at 369-71 (noting absence of a “universal standard for when an

24

 

examiner many declare a ‘match,’ deeming the AFTE standard °‘tautological,” and pointing out
that no standards exist “for deciding whether a particular mark is a subclass or individual
characteristic” ) w Qm_z, 2007 WL 485967, at *11, *13 (“Although the AFTE theory lacks an
objective standard, competent firearms examiners operate under standards controlling their
profession The practiced eye of a firearms examiner can render reliable opinions based on an
evaluation of the evidence. . . . A vital aspect of firearms identification is based on the
experience these examiners have when they are doing identifications.”).

Although these courts all ultimately admitted toolmark identification expert
testimony, they placed limitations on the degree of certainty the expert witness could express
concerning his or her conclusions §e§ Q;@, 405 F. Supp. 2d at 108-09 (firearms expert could
“only describe and explain the ways in which the earlier [recovered] casings are similar to the
shell-casings test-fired from the . . . pistol found a year later”; he would not be permitted “to
conclude that the shell casings come from a specific . . . pistol ‘to the exclusion of every other
firearm in the world”’); l\/lonteiro, 407 F. Supp. 2d at 372 (“because an examiner’s bottom line
opinion as to an identification is largely a subjective one, there is no reliable statistical or
scientific methodology which will currently permit the expert to testify that lthere] is a ‘match’
to an absolute certainty, or to an arbitrary degree of statistical certainty”; accordingly, the expert
would only be permitted to express her conclusions “to a reasonable degree of ballistic
certainty”); Qi_a;, 2007 WL 485967, at *1 1 (same).

These opinions reflect the tension between the long history of routine admission
oftoolmark identification evidence, and a rising tide of criticism regarding forensic evidence in

general

25

 

With the publication of the scientific reports discussed above between 2008 and
2016, courts have carefully reexamined the reliability of toolmark identification evidence See,

e.g,, United States v. Ashburn, 88 F. Supp. 3d 239 (E.D.N.Y. 2015); United States v.

 

l\/IcCluskey, No. CR 10~2734 JCH, 2013 WL 12335325 (D.N.M. Feb. 7, 2013); United States v.
Q§rp, 849 F. Supp, 2d 425 (D.N.J. 2012); United States v. Willock, 696 F. Supp. 2d 536 (D.
Md. 2010), aff"d sub nom. United States v. Mouzone, 687 F.3d 207 (4th Cir. 2012); Qn_it_Ll
States v. Cerna, No. CR 08-0730 WHA, 2010 WL 3448528 (N.D. Cal. Sept. l, 2010); QM
States v. Taylor, 663 F.Supp.2d 1170 (D.N.M. 2009); U_nhed States v. Glynn, 578 F. Supp. 2d
567 (S.D.N.Y. 2008).

All of these courts admitted expert testimony concerning toolmark identification,
rejecting arguments that the 2008-2016 scientific reports had rendered such evidence
inadmissible While acknowledging that toolmark identification evidence does not feature the
full rigor of a science, and suffers from subjectivity and an absence of a precise, widely accepted
methodology, these courts concluded that is nonetheless a proper subject for expert testimony
These courts found such evidence “sufficiently plausible, relevant, and helpful to the jury to be
admitted in some form,” M, 696 F, Supp. 2d at 568, and reasoned that the weaknesses in
toolmark identification can be effectively explored on cross-examination These courts also
precluded toolmark identification experts from expressing their opinions in terms of absolute
scientific certainty §g:_, gg, A_sh_l;tM, 88 F. Supp. 3d at 248-50; Monteiro, 407 F. Supp. 2d at
369;§_<£1§, 2010 WL 3448528, at *5.

Courts have also emphasized that the demanding scientific standards on display in
the three reports require a level of certainty and infallibility not properly applied in a courtr'oom.

_S_ee Otero, 849 F. Supp. 2d at 438 (“The Court recognizes as did the National Research

26

 

Council[,] . . . that the toolmark identification procedures . . . do indeed involve some degree of
subjective analysis and reliance upon the expertise and experience of the examiner. The Court
further recognizesJ as did the National Research Councii’s report, that claims for absolute
certainty as to identifications made by practitioners in this area may well be somewhat
overblown. The role of this Court, however, is much more limited than determining whether or
not the procedures utilized are sufficient to satisfy scientists that the expert opinions are virtually
infallible. if that were the requir‘ernent, experience-based expert testimony in numerous technical
areas would be barred. Such an approach would contravene Well-settled precedent on the district
court’s role in evaluating the admissibility of expert testimony.”); Ashburn, 88 F. Supp. 3d at
245 (“Even the [2009 NRC] Report, Which criticized the lack of scientifically defined standards
in the field, concluded that ‘[i]ndividual patterns from manufacture or from wear might, in some
cases, be distinctive enough to suggest one particular source’. . . . Thus, the difficult question is
not whether ballistics qualifies for expert testimony under Rule 702, but whether {the expert’s]
testimony should be limited in certain respects.”); M, 696 F. Supp. 2d 536 at 568-69
(“While these critics of the science underlying ballistic toolmark analysis raise legitimate
concerns about Whether the process has been demonstrated to be sufficiently reliable to be called
a ‘science,’ . . . even Were courts to widely accept . . . that [firearnrs toolmark identificationj . . .
is not ‘science,’ that would not presage the exclusion of all firearms toolmark identification
evidence.”)', gram 2010 WL 3448528, at *4 (“These weaknesses, however, do not require the
automatic exclusion of any expert testimony based on the AFTE theory. The weaknesses
highlighted by the [2009 NRC Report] - subjectivity in a firearm examiner’s identification of a

‘match"and the absence cfa precise protocol - are concerns that speak more to an individual

27

 

expert’s specific procedures or application of the AFTE theory, rather than the universal
reliability of the theory itself.”).
VI. ANALYSIS

At the outset, it is worth noting that Detective Fox testifies as someone with
specialized, technical knowledge beyond the ken of the average juror. Fed. R. Evid. 702. He
does not present himself as a scientist and - as discussed below - he does not contend that his
opinions are infallible Detective Fox’s expertise is grounded in training and vast practical
experience, rather than in many years of academic study. §e_e_ Willo_c_k, 696 F. Supp. 2d at 571
(“While, on the existing record, it may be debatable whether [toolmark identification] is a
‘science,’ it clearly is technical or specialized, and therefore within the scope of Rule 702”);
l\/Ionteiro, 407 F. Supp. 2d at 365 (“Firearm identification evidence straddles the line between
testimony based on science and experience . . . Science is in the background, . . . but its
application is based on experience and training.”); gregg 849 F. Supp. 2d at 431 (“This Court
expresses no opinion on whether the practice of firearms and toolmark identification constitutes
a ‘scientific’ discipline because that is not the question before the Court. Rather, the Court must
consider whether the Government’s proffered expert testimony is reliable according to the
principles of Kunrho Tire.”); l\/lcCluskev, 20l3 WL 12335325, at *5 (same).

lt is also worth noting that the authors of the three scientific reports explicitly
acknowledged that the rigorous, entirely objective, infallible, and certain standards that prevail
within a scientific discipline are not necessarily properly applied in a courtroom. lndeed, the
authors were careful to emphasize tlrat their conclusions should not be read as commentary on
the admissibility of toolmark evidence in courts. (E 2008 NRC Report at 20 (“ lhe proposal

for this study explicitly precluded the committee from assessing the admissibility of forensic

28

 

firearms evidence in court, either generally or in specific regard to testimony on ballistic imaging

 

comparisons . . . [W]e do not in any way offer a determination of whether ballistics evidence
should or should not be admissible in court proceedings.” (emphasis in original); 2009 NRC
Report at 12 (“[w]hether firearms analysis should be deemed admissible based on current
evidence is a decision that belongs to the courts.”); PCAST Report at 112 (sarne)).7

ln conducting a Qz@ertm hearing during trial, and in independently analyzing the
reliability of Detective Fox’s toolmark identification methodology, the Court has focused on the
following: (l) whether his analysis is capable of being tested', (2) whether his methods have
been subjected to peer review; (3) whether his methods are subject to standards controlling their
application; (4) the known or potential error rate for Detective Fox’s methodology', and (5) its
degree of acceptance in the relevant scientific community _Se_e Bpmang, 794 F.3d at 330

(quoting Daubert, 509 U.S. at 593-94).

 

7 Indeed, certain participants in the scientific studies have testified that the reports were not
intended to suggest that toolmark analysis is unreliable for purposes of expert evidence in court.
§_et_: Cer'na, 20l 0 WL 3448528, at *5 (“Notably, the co-chair of the committee that issued the
[2009 NRC] [R]eport, Judge Harry T. Edwards, has specifically noted that the [2009 NRC]
report is not a law reform proposal and that ‘whether forensic evidence in a particular case is
admissible under applicable law is not coterminous with the question whether there are studies
confirming the scientific validity and reliability of a forensic science discipline.”’ (quotingThe
Need to Strengthen Forensic Science in the United States: The National Academy of Science’s
Report on the Path Forvvard: Hearing Before the S. Comm. on the ludiciary, lllth Cong. 10
(Mar', 18, 2009) statement of Judge Harry T. Edwards, Co-Chair, Committee on Identifying the
Needs of the Forensic Science Community, available at
https://www.judiciary.senategov/imo/media/doc/09-03-18Edwar'dsTesti1nony.pdf))', Casey, 928
F. Supp. 2d 397, 399!400 (D.P.R. 2013) (“[T]he United States has produced the sworn statement
of the Chairman of the group that produced the 2008 N[RC] report[, Dr. Rolph]. In that
statement, Dr. Rolph states that the purpose of the 2008 N[RC] report was not to pass judgment
on the admissibility of ballistics evidence in legal proceedings . . . ln fact, the question of legal
admissibility ‘was explicitly ruled out of [his committee‘s] charge.’ . . . [H]is committee did not
actually evaluate the fundamental assumptions of firearms and toolmark identification that
underlay many courts’ allowance of ballistics and firearm expert testimony.” (internal citations
omitted)).

 

29

 

Consistent with all reported decisions that have considered the issue, this Court
concludes that toolmark identification analysis 4 at least as performed by Detective Fox 4 is
sufficiently reliable to be presented to the jury.

A. Testability

The “testabil`rty” of a theory refers to “whether the expert’s theory can be
challenged in some objective sense, or whether it is instead simply a subjective, conclusory
approach that cannot reasonably be assessed for reliability.” Fed. R. Evid. 702 Advisory
Committee Notes; §e_e also Colon ex rel. l\/lolina v. BIC USA` lnc., 199 F. Supp. 2d 53, 78
(S.D.N.Y. 2001).

There appears to be little dispute that toolmark identification is testable as a
general matter. The PCAST Report observed that “[o]ver the past 15 years, the field has
undertaken a number of studies that have sought to estimate the accuracy of examiners’
conclusions.” (PCAST Report at 106) While the PCAST Report dismissed “many of the[se]
studies [as] not appropriate for assessing scientific validity and estimating the reliability because
they employed artificial designs that differ in important ways from the problems faced in
casework,” PCAST acknowledged that one study was appropriately designed, and called for
additional such studies to be performed (l@ at llll)

lndeed, many courts have relied on the existing scientific literature - including the
studies examined in the PCAST Report - in concluding that toolmark identification analysis
satisfies the “testability” factor of Drbgt. gene Ashburn, 88 F. Supp. 3d at 245 (“The AFTE
methodology has been repeatedly tested, . . . For example, researchers have performed
‘validation studies’ seeking to validate the underlying theory that marks left even by

consecutively manufactured firearms can be differentiated by examiner's.” (citation omitted))',

30

 

United States v. Taylor, 663 F. Supp. 2d 1170, 1176 (D.N.M. 2009) (“[A] variety of studies . . .
have been referenced before this Court demonstrating that the methods underlying firearms
identification can, at least to some degree, be tested and r‘eproduced.”); _O_te_rQ, 849 F. Supp. 2d at
432 (summarizing “validation studies” and concluding that “[t]he literature shows that . . . many
studies demonstrating the uniqueness and reproducibility of firearms toolmarks have been
conducted”); United States v. lohnson, 2015 WL 5012949, at *3 (same).

While some courts have acknowledged the limitations of these “validation
studies,” §§ McCluskey, 2013 WL 12335325, at *6 (“Admittedly, these [studies] do not appear
to have been ‘blind’ studies. . . . Nonetheless, these kinds of results do suggest at least some level
of reproducibility.”), even the PCAST Report 4 which is the report most critical of toolmark
identification 4 conceded that these studies “indicate that examiners can, under some
circumstances, associate ammunition with the gun from which it was fired.” (PCAST Report at
lll)

The “testability” of Detective Fox’s methods and conclusions is also supported by
the annual proficiency testing he undergoes. &em D_ia_z_, 2007 WL 485967, at *5 (examiners
“frequently took (and continue to take) proficiency tests where the true answers were known.
The vast majority of the time, examiners were able, using the theories applied in actual
casework, to reach correct conclusions based on the samples before them”)', §§ gls_o M,
2015 WL 5012949, at *3 (sarne). While these proficiency tests do not validate the underlying
assumption of uniqueness upon which the AFTE theory rests, they do provide a mechanism by
which to test examiners’ ability 4 employing the AFTE method 4 to accurately determine

whether bullets and cartridge casings have been fired from a particular weapon.

31

 

Finally, the photographic documentation and independent review requirements
about which Detective Fox testified further demonstrate the testability of toolmark identification
As discussed above, Detective Fox testified that he is required to photograph “positive
comparisons” so that “if a qualified examiner w[ere] to reexamine [his] case{,] . . . he could have
an idea of what [Detective Fox] was looking at and what [he] was comparing” in reaching his
conclusions (Feb. 27, 2019 Trial Tr. at 908) Moreover, Detective Fox testified that a second
microscopist reviews his conclusions, by performing “an independent verification and technical
review of [Detective Fox’s] findings to see if they are correct or not.” The firearms examiner
conducting the review is not aware of Detective Fox’s conclusions when he or she conducts the
review. ally at 974-75) These procedures demonstrate that Detective Fox’s methodology can be
“challenged . . . and reasonably assessed for reliability.” §Y, pugh Monteiro, 407 F. Supp. 2d at
369 (“[A]lthough the process of rendering an opinion is primarily subjective[,] . . . the existence
of the requirements of . . . review and documentation ensure sufficient testability and
reproducibility to ensure that the results of the technique are reliable.”); DE_;, 2007 WL 485967,
at *5 (“Furthermore, practically all [fir'earms examination] laboratories . . . require examiners to
thoroughly document their results and findings Any identifications must be photodocumented.
Examiners must indicate the primary areas on which they base identifications The industry
standard also requires confirmation by at least one separate examiner when identification is
reached by the first examiner.”)', McCluskey, 2013 WL 12335325, at *6 (“[The firearms expertj
testified that industry standards generally require an examiner to document in detail, through
note-taking and photographs, the basis for his or her findings [l-le] also testified that industry

standards require confirmation by at least one other examiner whether the first examiner reaches

.32

 

an identification These factors, too, indicate at least some significant level of testability and
reproducibility.” (internal citations omitted)).

The Court concludes that Detective Fox’s methodology can be and has been

 

tested sufficiently to satisfy the first Daubert factor.
B. Peer Review and Publication

ln applying the second Daubert factor, courts consider “whether the technique has

 

been subject to peer review and publication.” Daubert, 509 U.S. at 593.

 

There is a substantial body of literature concerning the AFTE methodology The
Governrnent cites to seven such studies; the 2008 NRC Report, the 2009 NRC Report, and the
PCAST Report also cite to and discuss various publications addressing AFTE’s firearms
identification theory and methods. (S_ee Gov’t Opp. Br. (Dkt. No. 483) at 32, 33 & 33 n.l4; 2008
NRC Report at 70; 2009 NRC Report at 154 n.63; PCAST Report at 107-08)
l\/lost of the literature concerning the AFTE theory and methodology has been
published in AFTE’s peer-reviewed journal, the AFTE lournal. This journal
publishes articles, studies and reports concerning firearm and toolmark evidence
lt has a formal process for submission of articles, including “specific instructions
for writing and submitting manuscripts, assignment of manuscripts to other
experts within the scientific community for a technical review, returning of
manuscripts to other experts within the scientific community for clarification or
re-write, and a final review by the Editorial Committee.”
l\/lcCluskey, 2013 WL 12335_325, at *6 (quoting Richar'd Grzybowski, et al., Firearm/Toolmark
ldentification: Passing the Reliabilitv Test Under Federal and State Evidentiary Standards, 35
AFTE J. 209, 220 (2003)).
Johnson contends that articles in the AFTE Journal should be viewed with

suspicion, because “AFTE is a trade group whose members must necessarily derive a substantial

portion of their income from firearms examination . . . lts members, thus, have an interest in

33

 

establishing that individual firearms leave unique toolmarks.” (Johnson Reply Br. (Dkt. No.
490) at 9)8 Courts addressing this Qa_ub_ert factor have determined that the AFTE Journal
scholarship qualifies as peer-reviewed literature § QM_Z, 2007 WL 485967, at *8 (“The fact
that articles submitted to the AFTE Journal are subject to peer review weighs strongly in favor of
admission.”)', gter_'c_), 849 F. Supp. 2d at 433 (“AFTE theory is subject to peer review through
submission to and publication by the AFTE Journal of validation studies Which test the theory
. . . . The Court thus concludes that the Governrnent has presented evidence in support of this
[peer review and publication} factor.”); §§ ghs_o Monteiro, 407 F. Supp. 2d at 366) (“AFTE
publishes a peer reviewed journal . . . which contains numerous articles validating the current
technique of firearm identification . . . Other peer reviewed articles have not universally been
laudatory of the current technique of identification . . . Although there appears to be a
disagreement in the peer reviewed literature as to the reliability of the AFTE method of
identification consensus is not necessary [to satisfy this factor].”)

The Court concludes that the toolmark identification methodology used by
Detective Fox has been subject to peer review and publication Accordingly, this QLb_eLt factor

weighs in favor of admission

 

3 l\/lany journals written and edited by professionals have a vested interest in promoting the
techniques that are the subject of the journal. F or example, the editors of a publication
concerning radiology arguably have a vested interest in promoting the safety and efficacy of
radiation for various conditions And a doctor or journal receiving financial support from a
pharmaceutical company for research concerning a_particular' drug arguably has a motive to
publish an article favorable to the drug in question While such factors should be disclosed, and
may be the subject of cross-examination they do not justify ignoring peer-reviewed literature for
purposes of making a Daubert determination

34

 

C. Controlling Standards

Daubert directs that courts “ordinarily shouid consider . . . the existence and
maintenance of standards controlling the technique’s operation” When the admissibility of a
particular scientific technique is at issue. _D_Lbjc;t, 509 U.S. at 594.

Johnson asserts that “[i]t has been observed countless times that no standards exist
for toolmark identification” (lohnson Reply Br. (Dkt. No. 490) at 13) This is an overstatement
AFTE has a well-known standard for toolmark identification which the Government and
Detective Fox have repeatedly invoked - “sufficient agreement.” As discussed above, both
courts and the scientific community have voiced serious concerns about the “sufficient

33 G¢

agreement” standard, characterizing it as “tautological,” “wholly subjective, circular,”
“leav[ing] much to be desired,” and “not scientific.” The Court shares some of these concerns
Having heard Detective Fox’s testimony, however, the Court is persuaded that his methodology
is governed by controlling standards sufficient to render it reliable

As an initial matter, several aspects of Detective Fox’s methodology discussed in
connection with the “testability” M factor constitute “standards controlling . . . [toolrnark
identification’s] operation.” For example, the photographic documentation and verification
requirements are industry standards “adhered to by most, if not all, other crime labs in the
country.” Qia;, 2007 WL 485967, at * l l. Similarly, the extensive AFTE training and
proficiency testing Detective Fox has received a which appear to be administered to firearms
examiners nationwide - also supply such standardsl _S_@ Willocl<, 696 F. Supp. 2d at 571-72

(“despite the fact that there is no universal agreement as to how much correspondence” is

necessary to find sufficient agreement, “the AFTE training courses and CTS proficiency testing

35

 

. . . demonstrate the existence of standards governing the methodology of firearms-related
toolmark examination” (internal quotation marks omitted)).9

l\/loreover, Detective Fox’s testimony about his methodology demonstrates the
existence of standards controlling his determination as to whether “sufficient agreement” exists
with respect to a particular comparisonl As discussed above, the photographic comparisons
included in Detective Fox’s December 5, 2018 report demonstrate how he can determine e from
the individual characteristics of two casings or bullets ~ whether striations line up or “match”
one another. The photographic comparisons at issue here reflect striations that line up exactly
between the test-fired cartridge casings and those recovered from the scene of the Bronx
Restaurant Shooting. The “rnatching” of the striations is stark, even to an untrained observer.
Accordingly, the issue is not whether the ballistics evidence in this case shares specific
individual characteristics. instead, the issue is at what point Detective Fox concludes that the
shared individual characteristics he has observed and photographically documented are sufficient
to declare that the casings or bullets Were fired from the same firearm.

On cross~exarnination, Detective Fox resisted defense counsel’s efforts to have
him specify the number of matching individual characteristics that are necessary before a
“sufficient agreement” conclusion can be reached (_S_e£, §g, Feb. 27, 2019 Trial Tr. at 948-951)
lnstead, Detective Fox stated that “[e]ver‘y single case is different,” and that he employs a

holistic approach incorporating his “training as a whole” and his experience “based on all the

 

9 “CTS” is an abbreviation for “Collaborative Testing Services.” Willock, 696 F. Supp. 2d at
543. Accor'ding to the Willocl< court, CTS provides the “only widely used proficiency tests for
firearm toolmark examiners.” id Detective Fox testified that his proficiency tests are conducted
by CTS, which is “a private entity which constructs tests for numerous Arnerican and foreign
laboratories.” (Feb. 27, 2019 Trial Tr. at 899; United States v. Llera Plaza, 188 F. Supp. 2d 549,
556 (E.D. Pa. 2002))

36

 

cartridge casings and ballistics that [hej ha[s] identified and compared.” (Feb. 27, 2019 Trial Tr.
at 950)

Detective Fox did set out certain principles that ground his conclusions, however
For example, the CMS standard - six consecutive matching striations or two groups of three
matching striations ~ represents a “bottom standard” or a floor for declaring a match. Detective
Fox will not declare that “sufficient agr'eement” exists unless microscopic examination reveals a
toolmark impression with one area containing six consecutive matching individual
characteristics, or two areas with three consecutive matching individual characteristics (l_c_i_. at
915-16) Detective Fox’s analysis does not end at that point, however. Instead, Detective Fox
goes on to examine every impression on the ballistics evidence “All these lines should match,”
as well, and if they do not, Detective Fox will not find “sufficient agreement.” (l@ at 917)

These criteria provide standards for Detective Fox’s findings as to “sufficient
agreement.” While Detective Fox’s ultimate findings are subjective - a fact which he readily
concedes (_s§e, eg, id_. at 926) -e “all technical fields which require the testimony of expert
witnesses engender some degree of subjectivity requiring the expert to employ his or her
individual judgment, which is based on specialized training, education, and relevant work

experience.” United States v. Simrnons, No. 2:16 Cr. 130, 2018 WL 1882827, at *5 (E.D. Va.

 

Jan. 12, 2018), report and recommendation adopted, No. 2:16 Cr. l30, 2018 WL 658693 (E.D.
Va. Feb. l, 2018) (emphasis removed). Accordingly, “the presence of a subjective element in a
technical expert’s field does not operate as an automatic bar to admissibility.” l_cL

The Court concludes that sufficient controlling standards exist to admit Detective

Fox’s testimony

37

 

D. Error Rate

Da_ul_)_clt counsels that courts “ordinarily should consider the known or potential
rate of error” of a particular technique M, 509 U.S. at 594. Johnson asserts that here “the
frequency of examiner error is not known” Johnson also notes that the PCAST Report criticizes
the absence of known error rates across a wide range of comparison-based forensic disciplines,
including toolmark identification (Johnson Reply Br. (Dkt. 490) at 13; PCAST Report at 1l0-
12)

Courts addressing this l)_tujbgt factor in the context of toolmark identification
have concluded that the methodology’s error rate is difficult or impossible to determine and, at
any rate, is presently unknown §§e, egg Ashbur'n, 88 F. Supp. 3d at 246 (“The court finds that
due to the subjective nature of the inquiry, a definite error rate is impossible to calculate . . .”);
_fLag, 2007 WL 485967, at *9 (“No true error rate will ever be calculated so long as the firearm-
examiner community continues to rely on the subjective traditional pattern matching method of
identification”). Although concluding that it is impossible to calculate-a definite error rate,
courts have generally found that the available evidence - derived, for the most par‘t, from studies
of proficiency tests _ suggests that the error rate is sufficiently low to weigh in favor of
admissibility S_e§ D_iag, 2007 WL 485967, at "‘9 (“The error rates for the CTS data from 1978 to
1997 revealed false-identification error rates to be 0.9% for firearms and l.5% for toolmarks.

F rom 1998 to 2002, the error rates were 1.0% for firearms and 1.2% for toolmarks . . . lt is

reasonable to infer that the error rates among trained examiners are quite low.”); United States v.

 

Johnson, 2015 WL 5012949, at *4 (same)', Ashburn, 88 F. Supp. 3d at 246 (“[T]he error rate, to
the extent it can be measured, appears to be low, weighing in favor of admission of the expert

testimony.”).

38

 

Johnson argues that these courts relied on unreliable and now-stale data, and cites
the PCAST Report’s determination that the toolmark identification error rate may be as high as l
in 46. (lohnson Reply Br. (Dkt. 490) at 19, 21) Johnson’s argument is unpersuasive As an
initial matter, courts have considered the error rate argument Johnson makes, and have
concluded that the likely error rate does not argue in favor of preclusion §§ l\/lcCluskey, 2013
WL 12335325, at *7 (recognizing that the true error rate of toolmark identification is “probably
hi gher” than the 1-2% reported from proficiency tests that were “easier than real~world forensic
ballistic examinations” and “not blind,” but concluding that the 5% error rate produced from a
European study mimicking the imperfect samples of real-world examinations “is not excessively
high,” and “weighs slightly in favor of admitting the challenged expert testimony”); l\/Ionteiro,
407 F. Supp. 2d at 367~68 (acl<nowledging that the error rate cited in _I_)M “may not stand up to
scrutiny due to variations in the difficulty of the tests and the conditions under Which they were
taken,” but observing that “there is no evidence that the [proficiency] tests are inaccurate or
otherwise deficient,” and concluding that the known error rate is “not unacceptably hig ”).
Finally, even accepting the PCAST Report’s assertion that the error rate could be as high as l in
46, or close to 2.2%, such an error rate is not impermissibly high. §§ jdm._

The Court concludes that the absence of a definite error rate for toolmark
identification does not require that such evidence be precluded

E. Degree of Acceptancc

Finally, D_apl_oe_rt states that “[w]idespread acceptance”'of a given technique “can
be an important factor in ruling particular evidence admissible.” Datmen, 509 U.S. at 594.
There is no dispute here that toolmark identification analysis is a generally accepted method in

the community of forensic scientists, and firearms examiners in particular.

39

 

* =r= =1= =r<

For the reasons discussed above, the D_au_berj factors - on balance - weigh in
favor of admitting Detective Fox’s testimony Morcover, the weaknesses in the methodology of
toolmark identification analysis are readily appar'ent, have been discussed at length in the
scientific literature and can be addressed effectively on cross-examination These weaknesses
are also not particularly complicated or difficult to grasp, and thus are likely to be understood by
jurors if addressed on cross-examination S_ee Monteiro, 407 F. Supp. 2d at 369 (“Defense
experts may testify about both the limitations of the methodology and the evidence . . . in a Way
accessible to the jury.”); Q”reg, 405 F. Supp. 2d at 108 (“l'l`he witness’s] expertise could
arguably be challenged in a way that would be accessible to the jury both on cross-examination
and via defense testimony.”).

Accordingly, lohnson’s motion to preclude Detective Fox’s testimony will be
denied
VII. LIMITATIONS ON DETECTIVE FOX’S TESTIMONY

Johnson seeks, in the alternative, an order precluding Detective Fox from offering
his opinion that the ballistics evidence recovered from the scene of the Bronx Restaurant
Shooting came from the AK 47 semi-automatic assault rifle obtained through a 2013 undercover
purchase by the Westchester County Police Departmentl Johnson asks that the Court “limit
Detective Fox’s testimony to a factual description of the method he applied and his observations
of similarities and differences he found between sets of ballistics.” (iohnson Reply Br. (Dkt. No.
490) at 27) The Court will not so limit Detective Fox’s testimony.

Some courts addressing the admissibility of toolmark evidence have imposed

limits on the opinions that a ballistics expert may offer, typically by barring the expert from

40

 

testifying that his or her opinions reflect absolute scientific certainty §§§ United States v.
W_hh§, No. 17 CR. 611 (RWS), 2018 WL 4565140, at *3 (S.D.N.Y. Sept. 24, 2018) (collecting
cases).

However, research has revealed only two cases in which courts have granted the
relief Johnson now seeks ~ an order barring a firearms examiner from offering his or her opinion
that ballistics evidence matches a particular firearm.

In United States v. Green, 405 F. Supp. 2d 104, 124 (D. Mass. 2005), the court
acknowledged that a firearms examiner “may be able to identify marks [on ballistics evidence]
that a lay observer would not,” and so permitted the examiner “to testify as to his observations.”
However, the court precluded the expert from opining that shell casings “matched” a particular
firearm to the exclusion of all other guns. rid at 123-24. in doing so, the court repeatedly
expressed concern about “the reliability of the expert’s methodology in the case at bar. . . . The
question is whether the approach used by the expert in this case allows for lthe] identification”
l_dj at 119 (emphasis in original). There was a solid foundation for the court’s misgivings: the
expert “ha[d] never been formally tested by a neutral proficiency examiner”', the expert’s
laboratory had never “been certified by any professional organization”; and when the expert first
“reviewed the evidence when it was submitted to him five years ago,” he “took no notes,
recorded no measurements, made no photographs, and drew no diagrams.” The expert also
“agreed that to the extent there were protocols for toolmark examination he did not follow them
in this case.” id at 107, 108.

No such circumstances are present here Accordingly, _G_r;e_e_n_ provides no basis

for this Court to preclude Detective Fox from offering his opinion that the ballistics evidence

41

 

recovered from the scene of the Bronx Restaurant Shooting matches the AK 47 senn-automatic
assault rifle purchased by a Westchester County Police undercover officer.

ln United States v. Jovon l\/ledley, 17 Cr. 242 (PWG) (D. Md.), the court issued a
lengthy ruling from the bench permitting a firearms examiner to

express an opinion that the marks . . . on the crime scene cartridges are consistent with
the marks that were found on the test fire from the .45 known to be associated with the
defendant, but [prohibiting the firearms examiner from] express[ing] the opinion that they
were fired by the same gun. . . .
(I\_/l_e__dl€l, 17 Cr. 242 (D. Md.), Apr. 24, 2018 Tr. (Dkt. No. 490-1) at 173) in permitting the
examiner to “identify which marks he says are consistent” with marks seen on the test fire
ballistics associated with the defendant’s .45 caliber firearm, the court stated that “the jury can
draw whatever inferences [it wishes].” (ld. at 181) According to the M_eche\r court, “the jury
itself can look at known and unknown samples and decide whether [they] came from the same
gun. . . .” (ld_. at 174)

While the _M_edl_e)l court believed that it would be “helpful to the jury for [the
firearms examiner] to testify with his photographs and matching up the marks that he saw that
were similar and pointing out the characteristics that were similar between the firearm cartridges
fired at the scene and what was test fired,” the court expressed concern that the expert’ s report
and notes “d[id] not provide enough information to show how the methodology was applied in
this particular case.” (_ld_. at 170, 172) In particular, the court noted that the firearms expert had
provided “no numerical value that allows us to know whether [the striation matches were] one,

. .two, . . . four, . . . 12, [or] 17.” (I_d_. at 139) The firearms expert in _Med_l§j[testified that he
“did not” use the CMS methodology or any other quantitative methodology in determining that

the toolmarks were in “sufficient agreement” to justify a finding that the ballistics evidence at

issue matched the test fires. (Lri_. at 25 (“we don’t use quantification in this”)', id_. at 28 (“l’m

42

 

really not focusing in on a set number.”)', i_d_. at 32-33 (“The Court: Just so the record is clear,
you did not use the CMS methodology here, right‘? The Witness: 1 did not. . . .”)

The lykde court identified many other shortcomings in the firearms examiner’s
approach With respect to the photographs of the ballistics evidence there at issue, the judge
complained that the examiner had not identified which striations he had relied on in reaching his
conclusion that the ballistics evidence and the test fires had been fired from the same gun:

. . . what we don’t know is from this face sheet or from the photographs is when you line
up a portion of the firearm component looked at, and you look to see lines that seem to
come together and lines that don’t, which ones were the ones that he relied upon in
reaching his conclusion that there was sufficient agreement
(id_. at 167) The judge also noted that the “split-screen” photographic images were at different
levels of magnification, with one photograph showing a cartridge at “36 magnification” and
another photograph displaying a cartridge at a “56 level of magnification.” (LCL at 167-68) The
Mgilgi court also concluded that the examiner’s procedures were not consistent with the AFTE
standard. (ch at 170) (“that’s not what the standard from the AFTE says”). As to peer review,
the ballistics evidence and the examiner’ s work were reviewed both by another examiner in his
office _ the Prince George’s County crime lab » and by a District of Columbia firearms
examiner. The court criticized the peer reviewers for having “looked at the ammunition,” rather
than “look[ing] at just the report itself.” (Li_.)

Many of the l\_/le_dl_e_‘g court’s criticisms do not apply here. For example, unlike the
expert in M§d_l§y, Detective Fox uses the CMS methodology as a prerequisite for finding a
match. In other words, Detective Fox will not find a match unless there are ‘°six consecutive
matching individual characteristics or six matching lines” on a particular impression, or “two

areas of three” matching lines on a particular impression (Feb. 27, 2019 Trial Tr. at 915) As

discussed above, however, the Cl\/IS standard only provides a “floor” or prerequisite for

43

 

Detective Fox to find a match. Even where the CMS standard is met, Detective Fox will not
declare a match unless, as to other toolmarks, “everything . . . mark[s] the same exact way one
after another.” (lgl_. at 916-17)

l\/loreover, unlike the ballistics photographs at issue in I\_Ll§d_l§y, here the
agreement in striations between the photographs of the ballistics evidence and the test fires are
obvious, even to an untrained observer. (S,cz§ GX 611 at 6-7)

Unlike in M_echel, there is no claim here that Detective Fox did not properly
follow AFTE methodology or AFTE standards

While the photographs presented in Detective Fox’s report do involve somewhat
different levels of magnification (§e_e i_d_.), the Court does not view this technique as problematic,
at least as it was employed here.

With respect to peer review, this Court does not agree with the M_gdl_el court that
it is improper for a reviewing firearms examiner to conduct an independent analysis of the
ballistics evidence, particularly given that the NYPD reviewer is ignorant of the determination

made by Detective Fox.m

//

10 The Court also finds the resolution in l\/ledley ~ letting “the jury itself . . . decide whether
[ballistic evidence and test fires] came from the same gun,” l\/ledley, 17 Cr. 242 (D. Md., Apr.

24, 2018 Tr. (Dkt. No. 490-1) at 174) 4 with no expert assistance g problematic. This approach
invites the jury to speculate and is likely to result in jury confusion Testimony that toolmarks on
casings or bullets are “consistent” with toolmarks on test-fired casings or bullets H without
further explanation ~ provides the jury with no basis for determining whether such consistencies
suggest that the ballistics evidence and test fires were fired from the same gun.

As discussed above, the similarities between the toolmarks shown in the photographs attached
to Detective Fox’s reports are ~ for the most part - apparent to a lay observer. The reason
Detective Fox’s testimony will assist the jury rs that, based on his training and experience, he can
explain the circumstances in which such similarities indicate that ballistics evidence in fact came
from the same firearm as test fires.

44

 

its review of Detective Fox’ s reports and notes » as supplemented by his

testimony at the Daubert hearing H this Court is satisfied that there is
urt concludes that the bench

demonstrate how Detective Fox carried out his analysis The Co

Based on
ample information here to

e Fox’s testimony that Johnson seeks

the limitation on Detectiv

ruling in Medley does not justify
inions a firearms

ority of cases in which courts have limited the op

in the vast maj
imitation has addressed whether the firearms examiner can state his or
2018 WL 4565140, at *3

examiner may offer, the l

cific degree of scientific certainty. See, _e.g., White,

her opinion to a spe
that

ert from testifying “to any specific degree of certainty as to his conclusion

(prohibiting exp
there is a ballistics match between the firearms seized . . .and those used in various shooting[s],”
but permitting the expert to state his personal belief as to his degree of certainty if asked on

m testifying that he

cross-examination); Ashbum, 88 P. Supp. 3d at 249 (precluding expert fro
“100%” sure of his conclusions that certain items match, or that a match is

was “certain” or
r that it is a “practical

“the exclusion of all other firearms in the world,” o

identified to
impossibility” that any other gun could have fired the recovered ballistics evidence)‘, Glynn, 578
‘more likely than

F. Supp. 2d at 574-75 (perm`tting expert to express opinion only in terms of ‘

2018 WL 1882827, at *5-8 (lim
007 WL 485967, at

`ting expert’ s testimony to “a reasonable degree

not”)', Simmons,
chnical certainty”); Diaz, 2 *4 (limiting expert’s testimony to
the ballistics field”)', 'l`aylor, 663 F. Supp. 2d at 1179~80

ainty in the firearms exam

of` ballistic or te
e degree of certainty in

“reasonable degree of cert

a “reasonabl
ination

(limiting expert’ s testimony to a
p.2d at 355 (limiting expert’s testimony to a “reasonable degree of

field”)', Monteiro, 407 F. Sup

ballistic certainty”).
al or defense counsel

Often these limitations are imposed because of judici
concern that the firearms examiner intends to offer an opinion with absolute or 100% certainty.

45

 

§_e§ Qyn_n, 578 F. Supp. 2d at 574 (noting “the tendency of ballistics experts . . . to make
assertions that their matches are certain beyond all doubt, that the error rate is ‘Zero,’ and other
such pretensions”)).

Having heard Detective Fox’s testimony at the Qagl£r_t hearing, it is clear that he
does not intend to assert - and the Government does not intend to elicit _ any particular degree of
certainty as to his opinions regarding the ballistics match. (_S_Y Govt. Opp. Br. (Dkt. No. 483) at
36 (stating that the Government “does not intend to elicit from Detective Fox on direct
examination the degree to which he is certain of his conclusions.”)) Indeed, Detective Fox’s
repeated concession at the _nge_r_t hearing that his conclusions are “based on fhis] subjective
opinion” stands in stark contrast to the “tendency of [other] ballistics experts . . . to make
assertions that their matches are certain beyond all doubt.” §l£r_n, 578 F. Supp. 2d at 574.
Detective Fox also testified that he “would never” state his conclusion that ballistics evidence
matches to a particular firearm “to the exclusion of all other firearms . . . in a court proceeding[,]
. . . because l haven’t looked at all other firearms.” (Feb. 27, 2019 Trial Tr. at 926-27) l

Given the testimony at the M hearing and the Government’s representations
as to what it will elicit from Detective Fox, there is no need for this Court to impose limitations

on Detective Fox’s opinions.

46

 

CONCLUSION
For the reasons stated above, Defendant Johnson’s motion to preclude or limit

Detective Fox’s testimony is denied. The Clerk of the Court is directed to terminate the motion

(Dkt. No. 471).

Dated: New York, New York

March ll, 2019
SO ORDERED.

Paul G. Gardephe
United States District Judge

   

   

47

 

